        Case 20-34879 Document 263 Filed in TXSB on 02/24/21 Page 1 of 3




                   IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

 IN RE:                                           §
                                                  §
 EP LIQUIDATION, LLC,                             §              CASE NO. 20-34879 (MI)
                                                  §
                                                  §                     CHAPTER 11
          DEBTORS.                                §

                                    NOTICE OF HEARING

       Please take notice that a hearing has been set for MONDAY, MARCH 1, 2021 at 10:30
A.M. (prevailing Central Time) before the Honorable Marvin Isgur, United States Bankruptcy
Judge, at the United States Bankruptcy Court, Courtroom 404, 4th floor, 515 Rusk, Houston, TX
77002. The hearing will be conducted by telephone and video conference, regarding the
matters referenced and described below.
     Date          #                                          Docket Text
01/12/2021     240        Application for Compensation First and Final Application of Gray Reed &
               (106 pgs   McGraw LLP for Allowance of Compensation and Reimbursement of Expenses for
               )          the Period October 5, 2020 Through December 31, 2020 for EP Liquidation, LLC,
                          Debtor's Attorney, Period: 10/5/2020 to 12/31/2020, Fee: $547035.50, Expenses:
                          $17536.24. Objections/Request for Hearing Due in 21 days. Filed by Debtor EP
                          Liquidation, LLC (Kaufman, Aaron) (Entered: 01/12/2021)
01/12/2021     241        Application for Compensation -- First and Final Fee Application of Stout Risius
               (34 pgs;   Ross, LLC for Allowance and Payment of Fees and Expenses as Financial Advisor
               2 docs)    to the Official Committee of Unsecured Creditors for the Period from October 23,
                          2020 through January 12, 2021 -- for Official Unsecured Creditors Committee,
                          Consultant, Period: 10/23/2020 to 1/12/2021, Fee: $82099.00, Expenses: $.
                          Objections/Request for Hearing Due in 21 days. Filed by Creditor Committee
                          Official Unsecured Creditors Committee (Attachments: # 1 Proposed Order)
                          (Carruth, Jeffrey) (Entered: 01/12/2021)
01/12/2021     242        Application for Compensation First and Final Application of GlassRatner Advisory
               (56 pgs)   and Capital Group, LLC d/b/a B. Riley Advisory Services for Reimbursement of
                          Fees and Expenses for the Period October 5, 2020 Through December 31, 2020
                          for EP Liquidation, LLC, Financial Advisor, Period: 10/5/2020 to 12/31/2020, Fee:
                          $549085.20, Expenses: $1.70. Objections/Request for Hearing Due in 21 days.
                          Filed by Debtor EP Liquidation, LLC (Kaufman, Aaron) (Entered: 01/12/2021)
01/12/2021     243        Application for Compensation -- First and Final Fee Application of Weycer,
               (44 pgs;   Kaplan, Pulaski & Zuber, P.C. as Counsel to the Official Unsecured Creditors
               2 docs)    Committee -- for Official Unsecured Creditors Committee, Attorney, Period:
                          10/23/2020 to 1/12/2021, Fee: $58,746.50, Expenses: $956.38. Objections/Request
                          for Hearing Due in 21 days. Filed by Attorney Jeffrey D. Carruth, Creditor
                          Committee Official Unsecured Creditors Committee (Attachments: # 1 Proposed
                          Order) (Carruth, Jeffrey) (Entered: 01/12/2021)




NOTICE OF HEARING — Page 1                                                                        1922505.DOC
        Case 20-34879 Document 263 Filed in TXSB on 02/24/21 Page 2 of 3




PLEASE TAKE FURTHER NOTICE THAT ALL PERSONS MAY PARTICIPATE IN
THE HEARING EITHER IN PERSON OR BY AUDIO/VIDEO CONNECTION.

Electronic Appearances:

Hearing appearances must be made electronically in advance of the hearing. To make your
electronic appearance, go to the Southern District of Texas website and select “Bankruptcy
Court” from the top menu. Select “Judges’ Procedures,” then “View Home Page” for Judge
Isgur. Under “Electronic Appearance,” select “Click here to submit Electronic Appearance”.
Select the case name, complete the required fields, and click “Submit” to complete your
appearance.

Audio Communication:

The Court will simultaneously use two technology methods to conduct electronic hearings. One
method will provide audio communication. The other will provide video access to exhibits and
materials presented to the Court. If a party wants to both view the documents presented to the
Court and hear the proceeding, the party must 1) dial in through the audio system, and 2) log into
the Court’s video via GoToMeeting.

Audio communication will be by use of the Court’s dial-in facility. You may access the facility
at (832) 917-1510. You will be responsible for your own long-distance charges. Once connected
you will be asked to enter the conference room number. Judge Isgur’s conference room number
is 954554.

Parties are encouraged to review the Court’s procedures for telephonic appearances located at
the following link.

https://www.txs.uscourts.gov/sites/txs/files/Court%20Procedures%20October%2022%2C%2020
20_0.pdf

Attorneys, witnesses, and parties-in-interest wishing to participate in the hearing must connect to
each hearing by audio communication. Any person who wishes to attend the hearing may also
dial in to the audio conference dial-in number.

Each person who speaks at the electronic hearing should be prepared to restate that person’s
name each time that the person speaks in order to assist any transcriber of the audio recording.

Video Communication and Evidence:

The Debtor may offer evidence and demonstrative exhibits from a remote location. Any exhibit
offered by the Debtor will be filed on the Court’s docket. Any party may also obtain an
electronic copy of the exhibits by request to counsel to the Debtor. Witnesses presented by the
Debtor will appear via audio and video connection. Any person wishing to examine the witness
will be permitted to do so during the hearing. If any party wishes to offer exhibits, such exhibits
must be filed on CM/ECF in advance of the hearing as a separate attachment to an Exhibit List.


NOTICE OF HEARING — Page 2                                                                1922505.DOC
          Case 20-34879 Document 263 Filed in TXSB on 02/24/21 Page 3 of 3




You may view video via GoToMeeting. To use GoToMeeting, the Court recommends that you
download the free GoToMeeting application. To connect, you should enter the meeting code
“JudgeIsgur” in the GoToMeeting app or click the link on Judge Isgur’s home page on the
Southern District of Texas website. Once connected, click the settings icon in the upper right
corner and enter your name under the personal information setting.


Dated: February 24, 2021               Respectfully submitted:
                                       WEYCER, KAPLAN, PULASKI & ZUBER, P.C.

                                       By:      /s/ Jeff Carruth
                                             JEFF CARRUTH (TX SBN:. 24001846)
                                             24 Greenway Plaza Suite 2050
                                             Houston TX 77046
                                             Telephone: (713) 341-1158
                                             Fax: (866) 666-5322
                                             E-mail: jcarruth@wkpz.com

                                       ATTORNEYS FOR OFFICIAL UNSECURED
1922505.DOC                            CREDITORS COMMITTEE




NOTICE OF HEARING — Page 3                                                           1922505.DOC
